UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11316 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of Registrant as specified in its charter) Maryland 38-3041398 (State of incorporation) (IRS Employer Identification No.) 200 International Circle, Suite 3500, Hunt Valley, MD 21030 (Address of principal executive offices) (410) 427-1700 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one:) Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of May 3, 2013. Common Stock, $.10 par value (Class) (Number of shares) OMEGA HEALTHCARE INVESTORS, INC. FORM 10-Q March 31, 2013 TABLE OF CONTENTS Page No. PART I Financial Information Item 1. Financial Statements: Consolidated Balance Sheets March 31, 2013 (unaudited) and December 31, 2012 2 Consolidated Statements of Operations (unaudited) Three months ended March 31, 2013 and 2012 3 Consolidated Statement of Stockholders’ Equity Three months ended March 31, 2013 (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) Three months ended March 31, 2013 and 2012 5 Notes to Consolidated Financial Statements March 31, 2013 (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II Other Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 35 PART I – FINANCIAL INFORMATION Item 1 - Financial Statements OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) March 31, December 31, (Unaudited) ASSETS Real estate properties Land and buildings $ $ Less accumulated depreciation ) ) Real estate properties – net Mortgage notes receivable – net Other investments – net Assets held for sale – net Total investments Cash and cash equivalents Restricted cash Accounts receivable – net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Revolving line of credit $ $ Secured borrowings Unsecured borrowings – net Accrued expenses and other liabilities Total liabilities Stockholders’ equity: Common stock $.10 par value 200,000 shares authorized –– 116,153 shares as of March 31, 2013 and 112,393 as of December 31, 2012 issued and outstanding 11,615 11,239 Common stock – additional paid-in capital Cumulative net earnings Cumulative dividends paid ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. 2 OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited (in thousands, except per share amounts) Three Months Ended March 31, Revenue Rental income $ $ Mortgage interest income Other investment income – net Miscellaneous - 74 Total operating revenues Expenses Depreciation and amortization General and administrative Acquisition costs Impairment loss on real estate properties - Total operating expenses Income before other income and expense Other income (expense) Interest income 3 7 Interest expense ) ) Interest – amortization of deferred financing costs ) ) Interest – refinancing costs - ) Total other expense ) ) Income before gain on assets sold Gain on assets sold – net - Net income available to common stockholders $ $ Income per common share available to common shareholders: Basic: Net income $ $ Diluted: Net income $ $ Dividends declared and paid per common share $ $ Weighted-average shares outstanding, basic Weighted-average shares outstanding, diluted See notes to consolidated financial statements. 3 OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Unaudited (in thousands, except per share amounts) Common
